Citation Nr: 1328226	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  04-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION


The Veteran had active military service from August 1991 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2003, in which the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, denied the Veteran's claim of entitlement to a TDIU. 

This claim was previously remanded by the Board in June 2007, October 2009, March 2011, and, most recently in October 2012.  The only issue remaining within the Board's appellate jurisdiction is entitlememnt to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Board previously remanded this claim in October 2012 to obtain missing evidentiary records and to afford the Veteran new VA examinations.  This action was undertaken, but was not entirely accomplished.  The following development remains necessary.  

A. Missing Records

Upon remand, the Veteran's ongoing VA treatment records were obtained.  However, other records remain outstanding.  

Importantly, the Veteran wrote in support of his claim in October 2003 and November 2003 that he was advised by his clinicians to stop working due to the severity of his PTSD.  Currently, we have VA treatment records for most periods except those contemporaneous to his October 2003 and November 2003 statements.  These records are especially relevant because only they can confirm his statements.  They are therefore necessary to decide the claim.  

Elsewhere, an October 2009 VA administrative record, which is contained in the VA medical records system, indicates that the Veteran underwent counseling at Adult Family Counseling (Adult Family Services) in Wichita.  The Veteran appears to have obtained this counseling through private (non-VA) medical insurance.  In either event, the associated progress notes were scanned into VA's electronic medical records system ("Vista").  However, they have not been downloaded into the Virtual VA system as evidence.  Therefore, the Board is not able to review them.  

Similarly, a November 2008 VA treatment record indicates that the Veteran was beginning therapy through "Friends University."  These records have not been obtained.  

Also pertinent, records from the Social Security Administration (SSA) record have been obtained.  However, a March 2007 SSA report states that the Veteran "filed several times before."  The documents associated with his earlier (and any later) claims are potentially relevant, so should be obtained.  

It is important to understand that VA's duty to assist applies to those records relating to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [] claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).    Here, the "injury" is the Veteran's claimed unemployability.  Because the records noted above, in addition to any other records referred to in the record on appeal, are relevant, they must be obtained.  

B. Social and Industrial Survey

The Board also finds that a social and industrial survey is necessary to decide the claim.  

A social and industrial survey by a vocational expert may be necessary in some cases to address the facts of a particular case, such as when a Veteran is " found medically qualified for a particular type of job, but there [is] an unusually difficult question as to whether the veteran ha[s] the educational or vocational skills for the position."  VA retains discretion to determine whether such assistance is necessary.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).

Here, the evidentiary record on appeal indicates that the Veteran is medically qualified for the jobs within his training and experience.  Of note, he most recently underwent VA examinations in January 2013, including psychiatric, orthopedic, skin, and gastrointestinal evaluations.  These examinations establish that his service-connected disabilities impair, but do not preclude gainful employment.   In fact, the January 2013 VA examination shows that the Veteran was continuing to look for work.   Nonetheless, the Veteran's has a history of working numerous short-term positions, often seasonal or contract work.  His case therefore presents a situation requiring a social and industrial survey.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, including, but not limited to, therapy at Friends University.   

2.  If the Veteran responds, and after obtaining any needed assistance from the Veteran, such as a signed authorization/release, undertake all reasonable efforts to obtain all relevant pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  38 C.F.R. § 3.159(e)(2).  

3.  Obtain all of the Veteran's outstanding VA treatment records, including those between March 2003 and June 2005, and since March 2013.  

Any outside records scanned into VISTA, CAPRI, or other electronic records repository should also be obtained.  

Such records should be added to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Contact the Social Security Administration (SSA) to obtain all records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits prior to or after his 2003 claim.  This should include all decisions and/or determinations, plus all supporting medical documentation utilized in rendering the decisions.  

5.  All attempts to fulfill the initial development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

6.  After completing the requested development in paragraphs 1-5 above, undertake any further development warranted by the record, then arrange for a social and industrial survey.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm what, if any, paper and/or electronic records were available for review. 

Accordingly, the examiner is asked to review the Veteran's case and then offer an opinion as to whether, given the Veteran's educational background, experience, and work history, it is at least as likely as not (i.e., there is at least an equal probability) that his service-connected disability picture alone is of sufficient severity to preclude him from securing or following all forms of substantially gainful employment, whether physical or sedentary.  

Please explain why and how you reached your opinion.  That is, please (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts justify your opinion.

A report of examination should be prepared accordingly.  

7.  After completing the requested actions, and any follow-up notification and/or development arising from the action taken in directs 1-6 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


